DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 7-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 8,176,685 (“May”).
Considering Claims 7 and 8: May teaches a protective sheet made from a blend of ethylene vinyl acetate (“EVA”) and polyethylene (“PE”).  (May, col 1, lines 19-27).  May teaches that the blend has “excellent adhesive properties” and that the “EVA imparts a tactile or adhesive property to the protective sheet.”  (Id. col 2, lines 23-35).  May teaches that the protective sheet has “flexibility and drapability.”  (Id. col 3, lines 33-37; Figures 2 and 6).  May teaches that the protective sheet is a single layer with a top surface and a bottom surface.  (Id. Figure 5; col 5, lines 21-23).
According to the present specification at ¶¶ 0062-0063, PE is one of the polymers suitable in the blend of the present invention.  The present specification does not appear to specify whether the PE functions as the “first polymeric material” that supports a “first aspect” or a “second polymeric material” that supports a “second aspect.”  Accordingly, one of ordinary skill in the art would reasonably expect that PE meets both of these requirements.  May teaches that the protective sheet is a drop cloth.  (Id. col 2, lines 8-9).

Considering Claim 9: May teaches that the protective sheet is used to protect against paint.  (May, col 3, lines 42-45).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 7, and further in view of Farkhondeh Hemmati et al., Effects of Organoclay on the Compatibility and Interfacial Phenomena of PE/EVA Blends with UCST Phase Behavior, Polymer Composites, 2014, page 2329-42 (“Hemmati”).
Considering Claims 10 and 11: The teachings of May are discussed above with respect to the anticipation rejection of claim 7.
May does not appears to teach that the PE–EVA blend contains nanoparticles to achieve one of the effects recited by claim 10.  However, Hemmati teaches adding nanoclay to a PE–EVA blend and that such an addition has a compatibilization affect and achieves “finer biphasic morphologies.”  (Hemmati, Abstract; 2341, first column, Concluding Remarks).  The nanoclay of Hemmati reads on the nanoparticles of claims 10 and 11.  May is analogous art because it is directed to the same field of endeavor as the claimed invention, namely drop cloths for painting.  Hemmati is analogous art Id. 2341, first column, Concluding Remarks).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 7, and further in view of A. Mengual, PE-g-MA, PP-g-MA and SEBS-g-MA Compatibilizers Used in Material Blends, 13 Procedia Manufacturing 321 (2017) (“Mengual”).
Considering Claim 12: The teachings of May are discussed above with respect to the anticipation rejection of claim 7.
May does not appears to teach that the PE–EVA blend contains a compatibilizing agent.  However, Mengual teaches that PE-g-MA is known in the art as a compatibilizer in a mixture of two materials and to improve the properties of a base compound.  (Mengual, Abstract; 324).  Mengual teaches that it is known in the art to use PE-g-MA compatibilizer in HDPE/EVA blends.  (Id. 324).  The PE-g-MA of Mengual reads on the graft copolymer compatibilizing agent of claim 12.  May is analogous art because it is directed to the same field of endeavor as the claimed invention, namely drop cloths for painting.  Mengual is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of additives for a polymeric blend to achieve desired properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the PE-g-MA to the PE–EVA blend of May, and the motivation to have done would have been, as Mengual suggests, to either improve the properties of the PE–EVA blend or to compatibilizer the two polymers in the blend.  (Id. Abstract; 324).

Claims 13 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 7, and further in view of US Pat. 6,911,407 (“Sherrod”).
Considering Claims 13 and 23: The teachings of May are discussed above with respect to the anticipation rejection of claim 7.
	May further teaches that a layer of absorbent material may be added to the protective sheet.  (May, col 4, lines 5-9).
May does not teach that the absorbent material is a super-absorbent polymer or that it is incorporated into the PE–EVA blend.  However, Sherrod teaches an absorbent article that may be a painter’s drop cloth that contains a superabsorbent material that is a salt of poly(acrylic acid).  (Sherrod, Abstract; col 5, line 33, to col 6, line 6).  This polymeric superabsorbent of Sherrod reads on the super-absorbent polymer of claims 13 and 23.  May and Sherrod are analogous art because they are directed to the same field of endeavor as the claimed invention, namely drop clothes for painting.  It would have been obvious to one of ordinary skill in the art to use the polymeric superabsorbent of Sherrod as the absorbent material in the protective sheet of May, and the motivation do have done so would have been that Sherrod teaches that such an absorbent is suitable for use in a painter’s drop cloth.  (Id.).  Additionally, it would have been obvious to one of ordinary skill the art to incorporate the absorbent material into the protective sheet itself rather than as a separate layer, and the motivation to have done so would have been that this would be the simplest way of incorporating the absorbent into the protective sheet of May because it would entail adding another material to the pre-existing PE–EVA blend rather than forming another layer which would entail at least one additional step.  With respect to the properties recited by claim 23, it is the examiner’s position that these properties would flow from the structure suggested by the prior art.  “Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.; see MPEP § 2112.01.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,176,685 (“May”) as applied above to claim 7, and further in view of US 2007/0275209 (“Netravali”).
Considering Claims 22: The teachings of May are discussed above with respect to the anticipation rejection of claim 7.
	May further teaches that the top and bottom sides of the sheet are embossed to produce a “raised surface” design on the top and a smoother surface on the bottom.  (May, col 2, lines 16-22; col 4, lines 21-38; Fig. 4).  The “raised surface design” reads on the first plurality of embossed structures of claim 22.
	May does not appear to teach that embossing the bottom side of the sheet produces a plurality of second embossed structures.  However, Netravali teaches a skid-resistant plastic sheet prepared with embossed/engraved rollers.  (Netravali, ¶ 38).  Netravali teaches that the use of such rollers can produce “cups on both sides of the sheet.”  (Id.).  Netravali shows such embodiments in Figures 1b and 3g.  (Id. Figs. 1b, 3g).  May and Netravali are analogous art because they are directed to the same field of endeavor as the claimed invention, namely drop cloths for painting.  It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have produced embossed structures on both sides of May’s sheet, as shown by Netravali in Figure 1b and 3g, and the motivation to have done so would have been that Netravali states that such embossed structures can act as suction cups to prevent slipping and it is preferable to form them on both sides of the sheet.  (Id. ¶¶ 33-34).
Allowable Subject Matter
Claims 14-21 are objected to as being dependent upon a rejected base claim.  However, the claim(s) would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
With respect to claims 14-17, May is considered to be the closest prior art of record.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed 
With respect to claims 18-21, May is also considered to be the closest prior art of record.  The repeating sequence of first and second regions recited by claims 18-21 correspond to regions such as those produced in an immiscible blend of polymers shown in Figures 3 and 4 of the present specification (as well as the banded structures shown in Figures 300A and 400A).  Each of claims 18-21 requires that both regions extend from the first side of the substrate to the second side of the substrate of the claimed sheet.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the apparently homogenous PE–EVA blend of May with a blend forming the repeating sequence of first and second regions required by claims 18-21 with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments in the remarks dated December 15, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 9 and 10 of the remarks, applicant argues that the anticipation rejection of claims 7-9 should be withdrawn because May does not teach the “first aspect” or the “second aspect” limitations of the claims.  This argument has been fully considered but is not found to be persuasive.  May teaches that the blend has “excellent adhesive properties” and that the “EVA imparts a tactile or adhesive property to the protective sheet.”  (Id. col 2, lines 23-35).  The first aspect of claim 7 lists two alternative and the second aspect of claim 8 recites three alternatives.  In both cases, “enhanced adhesion” to a material is included in the alternatives.  May’s teaching of “excellent adhesive properties” and an “adhesive property [imparted by EVA]” taught by May meets these limitations.
Additionally, the “first aspect” and “second aspect” functional terms of claims 7 and 8 identify an “enhanced” adhesion or an unspecified liquid and absorption level.  It is the examiner’s position that these generally claimed features are necessarily present in May’s sheet.  The adhesion of May’s sheet is necessarily “enhanced” with respect to some other sheet (made with other materials) and/or with respect to some other liquid.  Similarly, there would necessarily be some liquid that would be absorbed by May’s sheet in some amount—a very small amount is all that is needed to meet the claim limitation.  As discussed in MPEP § 706(I), in evaluating issues pertinent to patentability “the standard to be applied is the ‘preponderance of the evidence’ test.  In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.”  In the present case, the examiner finds, by the preponderance of the evidence, that the broadly claimed “first aspect” and “second aspect” of claims 7 and 8 would be necessarily present in May’s sheet for the reasons given above. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767